Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on December 23rd, 2019, February 10th, 2021, and January 31st, 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda (US 2013/0222913).

    PNG
    media_image1.png
    460
    676
    media_image1.png
    Greyscale

Regarding claim 1, Tomoda discloses an optical plastic product (Fig. 1, 1) having an optical multilayer film (3) disposed on one or both surfaces of a base made of plastic (as shown in Figs. 1 and 2), directly or via an intermediate film (4), wherein 
the optical multilayer film includes a tensile-stress high-refractive-index layer having tensile stress as internal stress and made of a high refractive index material (9, [0051], “The first layer 9 is provided to be brought into contact with the hard coating layer 6, and is made of zirconium dioxide (ZrO.sub.2) having a refractive index of 2.0”), and a low refractive index layer made of a low refractive index material (10, [0053], “The second layer 10 is provided to be brought into contact with the first layer 9, and is made of silicon dioxide (SiO.sub.2) having a refractive index of 1.47”), and 
the tensile-stress high-refractive-index layer is disposed with a physical film thickness of not greater than 10 nm (Table 1, Example 1, First Layer, Thickness = 9 nm), in a first layer as counted from the base side in the optical multilayer film (ZrO2 is the first layer of the multilayer film).
Regarding claim 2, Tomoda further discloses wherein in the optical multilayer film, a high refractive index layer made of a high refractive index material and the low refractive index layer are disposed alternately (As shown in Table 1, Example 1, alternating layers of high and low refractive index layers are provided in the multilayer film).
Regarding claim 3, Tomoda further discloses wherein the tensile-stress high-refractive-index layer is a ZrO2 layer (9, [0051], “The first layer 9 is provided to be brought into contact with the hard coating layer 6, and is made of zirconium dioxide (ZrO.sub.2) having a refractive index of 2.0”).
Regarding claim 4, Tomoda further discloses wherein a total physical film thickness of the optical multilayer film is not less than 200 nm (as shown in Table 1, Example 1, the thicknesses of the layers of the multilayer film add up to more than 200 nm).
Regarding claim 5, Tomoda further discloses wherein the intermediate film is a hard coating film (4 comprises a hard coating layer 6).
Regarding claim 6, Tomoda further discloses a plastic spectacle lens ([0032], “The reference numeral 1 represents an optical component for a spectacle lens”) using the optical plastic product (1 comprises the multilayer film as shown in Fig. 1).
Regarding claim 7, Tomoda further discloses spectacles using the plastic spectacle lens ([0032], “The reference numeral 1 represents an optical component for a spectacle lens”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        25 February 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872